 1
 2
 3
 4
 5
 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                 )     Case №: 2:19-cr-00165-MCE
10                                             )
                    Plaintiff,                 )
11                                             )                   ORDER
             vs.                               )              APPOINTING COUNSEL
12                                             )
     DEZMAIGHNE MCCLAIN,                       )
13                                             )
                    Defendant.                 )
14                                             )

15
            The Federal Defender filed a motion to withdraw on January 23, 2020. The court has
16   agreed to appoint a panel attorney. CJA Panel attorney Shari Rusk is hereby appointed effective
     January 24, 2020, the date the Office of the Federal Defender contacted her.
17
            APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT
18
     SUPPORTING APPOINTMENT.
19
20   Dated: January 24, 2020
21
22
23
24
25
26
27
28
